DETAILED ACTION
This office action is in response to applicant’s filing dated October 28, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-30 is/are pending in the instant application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-41, 43-51, and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557) in view of Paper et al (Nursing, 2003; 33(7):54-56); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025); and Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102).
Regarding claim 1, Silberstein teaches a randomized, placebo-controlled trial of rofecoxib in the acute treatment of migraine (Title); patients age ≥ 18 treated a moderate or severe migraine headache with rofecoxib 25 mg (abstract).  Thus, Silberstein teaches a method of treating migraine comprising administering a composition comprising rofecoxib.  Silberstein does not teach the subject has migraine associated with von Willebrand deficiency.
Paper teaches von Willebrand identified a platelet function disorder caused when a protein that acts as platelet “glue” is deficient or defective; as a result, platelets have trouble aggregating and plugging injured blood vessels; known as von Willebrand factor (vWF), this protein also transports and protects clotting factor VIII, so problems with vWF may impair factor VIII function; and vWD (von Willebrand disease) is classified into three types: Type 1, low vWF levels; Type 2: improperly working vWF; and Type 3, no vWF produced by the body.  Thus, Paper establishes that a subject having von Willebrand deficiency is a subject that suffers from Von Willebrand disease and von Willebrand disease is a platelet function disorder.
Hassan teaches Von Wille brand disease is strongly linked to migraine and those with this bleeding disorder suffer from migraine headaches (page 024, left, 3rd paragraph); most of the cases of migraines were seen in Von Wille brand disease type-1 (61%), followed by type-3 (14%) and lastly (9%) in type-2; this higher incidence in type-1 and then in type-3 could be explained by the fact that in these subtypes there is quantitative defect in VWF and its this fluctuating levels that is responsible for the migraines (page 023, right, 5th paragraph).
Bick teaches rofecoxib (VIOXX) does not affect platelet function.
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating migraine taught by Silberstein to treat subjects with migraine associated with von Willebrand with an expectation of success, since the prior art establishes that rofecoxib is useful for treating migraine and does not affect platelet function, von Willebrand disease is a platelet function disorder strongly linked to migraine and those suffering from von Willebrand disease suffer from migraines.
Taken together, all this would result in the practice of the method of claim 1 with a reasonable expectation of success.

Regarding claims 2, 3, 6, 7, 15-17, Silberstein teaches subjects were administered tablets comprising 25 mg rofecoxib (page 1553, left, 2nd paragraph).  

Regarding claim 5, Silberstein teaches subjects were men and women age 18 or over. Assuming the average weight of an adult human is approximately 70 kg, a 25 mg dose would be equivalent to an amount of 0.35 mg/kg.

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Regarding claims 9, 10, 20-23, Silberstein teaches subjects were men and women age 18 or over, have had on average per month one to eight migraine attacks with or without aura (page 1552, right, last paragraph); average age of subjects receiving 25 mg Rofecoxib was 41.9 (see Table 1).  
Taken together, all this would result in the practice of the method of claims 2, 3, 5-7, 9, 10, 15-17, and 20-23 with a reasonable expectation of success.


Regarding claim 13, Paper teaches Type 1, low vWF levels; Type 2: improperly working vWF; and Type 3, no vWF produced by the body.  Hassan teaches most of the cases of migraines were seen in Von Wille brand disease type-1 (61%), followed by type-3 (14%).  It would have been prima facie obvious to one of ordinary skill in the art to treat a subject expression von Willebrand factor at a level about 50% below normal since most cases of migraines were seen in Von Willebrand disease type-1 (low vWF levels) and type-3 (no vWF produced).


Regarding claim 14, Silberstein teaches rofecoxib 50 mg is superior to oxycodone/acetaminophen 5/325 mg and codeine/acetaminophen 60/600 mg and is similar to oxycodone/acetaminophen 10/650 mg for treating pain.  It would have been prima facie obvious one of ordinary skill in the art before the effective date of the invention to decrease the use of acetaminophen and/or opioid medications since it was known in the art that rofecoxib was superior to oxycodone/acetaminophen and codeine/acetaminophen and similar to oxycodone/acetaminophen for treating pain.



Claims 4, 8, 18, 19, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557) in view of Paper et al (Nursing, 2003; 33(7):54-56); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025); and Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102) as applied to claims 31-41, 43-51, and 53-59 above, and further in view of Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in the IDS filed July 27, 2022).  

However, Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib (page 1, 3rd paragraph); therapeutically recommended doses are the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches for acute treatment of migraine headaches with or without aura, subjects were treated with 25 mg and 50 mg doses (page 4).  Vioxx® further teaches for osteoarthritis, subjects were treated with 12.5 and 25 mg daily; at these doses the effectiveness of VIOXX® was comparable to ibuprofen 800 mg TID and diclofenac 50 mg TID for signs and symptoms of osteoarthritis (page 3, 5th paragraph); the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  Thus, VIOXX® teaches a starting dose of 12.5 mg for a chronic treatment.   It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized in a method of treating migraine associated with von Willebrand deficiency since the prior art teaches rofecoxib is useful for treating migraine and because dosage and dosing regimen is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and dosing regimens would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range and dosing regimen, the determination of the optimum or workable dosage given the guidance  prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the method of claims 4 and 8 with a reasonable expectation of success.

Regarding claims 18 and 19, Vioxx® teaches a 5 mL oral suspension containing 12.5 or 25 mg of rofecoxib.  It would have been prima facie obvious to one of ordinary skill in the art to utilize a 5 mL oral suspension containing 12.5 or 25 mg of rofecoxib in the methods taught since it was known in the art that oral suspensions comprising rofecoxib were commercially available for use in humans.
Taken together, all this would result in the method of claims 18 and 19 with a reasonable expectation of success.


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557) in view of Paper et al (Nursing, 2003; 33(7):54-56); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025); and Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102) as applied to claims 31-41, 43-51, and 53-59 above, and further in view of Heijdra et al (Drugs, 2017; 77:1531-1547).
  The cited art teaches all the limitations of claims 4, 8, 29, and 30, except wherein the pharmaceutical composition is co-administered with factor replacement therapy or wherein the subject is being administered or is taking factor replacement therapy prophylactically.
However, Heijdra teaches Von Willebrand disease (VWD) is the most common inherited bleeding disorder (abstract); the goal of treatment in VWD patients is to stop or prevent bleeding by increasing plasma VWF and FVIII levels to adequate hemostatic levels by stimulation of the release of endogenous VWF by administration of DDAVP, or by infusing VWF-containing factor concentrates (page 1534, left, last paragraph); severely affected VWD patients who suffer from recurrent bleeding episodes may be treated with VWF concentrates two or three times a week in order to prevent bleeding (prophylaxis) (page 1541, right, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to co-administer factor replacement therapy in a method of treating migraine associated with von Willebrand deficiency since the goal of VWD treatment is to stop or prevent bleeding by increasing VWF and FVIII and one such method is to treat the VWD with factor replacement therapy prophylactically.
Taken together, all this would result in the practice of the method of claims 11 and 12 with a reasonable expectation of success.


Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557) in view of Paper et al (Nursing, 2003; 33(7):54-56); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025); and Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102) as applied to claims 31-41, 43-51, and 53-59 above, and further in view of Loder et al (Cephalagia, 2012; 32(3):179-182).  
As set forth above, the cited references suggest a method of treating migraine associated with von Willebrand deficiency comprising administering rofecoxib.  Silberstein further teaches in assessment of efficacy and tolerability subjects recorded headache severity on a 4-point scale (no pain, mild pain, moderate pain, severe pain).  The cited references do not teach utilizing Pain Intensity Numerical Rating Scale.
However, Loder teaches pain intensity is the most clinically relevant dimension of nearly all headache attacks (page 179, left, 1st paragraph); in headache research, an important precedent was established by the early triptan trials, which used a 4-point verbal rating scale (VRS) to measure pain intensity (page 179, left, 2nd paragraph); numerical rating scales (NRS) probably deserve particular attention, given several potential advantages in comparison with VRS; the 11-point (0-10) NRS is ‘preferred by the majority of patients in different cultures’, according to the findings of a recent systematic literature review; compliance with the NRS was superior to that with the VRS, and that the NRS was also more responsive to change and easier to use (page 181, left, last paragraph).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a Pain Intensity Numerical Rating Scale to determine the efficacy of the rofecoxib for treating migraine associated with von Willebrand deficiency with a reasonable expectation of success, since the prior art teaches Numerical Rating Scale is superior to a 4-point rating scale, more responsive to change and easier to use.  

With regard to the limitations directed to the claimed reduction, these limitations of these claims are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, as set forth above, the cited art renders obvious a method of treating migraine associated with von Willebrand deficiency comprising administering rofecoxib, wherein the efficacy of rofecoxib is evaluated with a Pain Intensity Numerical Rating Scale.  The claimed reduction in pain intensity from baseline in the Pain Intensity Numerical Rating Scale is an intended result of the process step positively recited (administering rofecoxib treatment).
Taken together, all this would result in the practice of the methods of claims 24-28 with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, and 16 of U.S. Patent No. 10,945,992 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for treating migraine associated with von Willebrand deficiency in a human subject comprising administering to the subject a pharmaceutical composition comprising an effective mount of rofecoxib and a pharmaceutically acceptable carrier.
The previously allowed claims are directed to a method for treating pain, fever, or inflammation in a human subject, the method comprising orally administering to the subject once daily a solid dosage formulation comprising 17.5 mg of rofecoxib, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 1), wherein the pain, fever, or inflammation is associated with one or more diseases or conditions including migraine associated with von Willebrand deficiency (claims 2, 12, 15, and 16.  It would have been prima facie obvious to one of ordinary skill in the art to 
Conclusion
Claims 1-30 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Rayna Rodriguez/             Examiner, Art Unit 1628